Order entered December 8, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00667-CV

                               JOSEPH ABUZAID, Appellant

                                              V.

  ANANI, LLC, BIG D CONCRETE, INC., MUAMAR ANANI AND HANADI ANANI,
                                Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-06938

                                          ORDER
       Before the Court is appellees’ December 6, 2016 unopposed second motion to extend the

time to file appellees’ brief. Appellees’ motion is GRANTED. Appellees’ brief shall be filed by

December 20, 2016. We caution appellees that further extensions may not be granted.




                                                     /s/   CRAIG STODDART
                                                           JUSTICE